Holden, J.,
delivered the opinion of the court.
The railroad company appeals from a judgment for six hundred and forty-five dollars rendered in favor of appellee Matthews as damages resulting on account of the sale of two cars of potatoes at a loss, all of which is claimed to have been caused by a false telegram sent by the railroad company from Neiv Orleans to appellee Matthews at Purvis, Miss. The facts of the case necessary to understand the decision are as follows:
On October 5, 1920, the appellee Matthews, while representing a growers’ association, the members of which lived near Purvis, and the appellant railroad, in Lamar county, Miss., shipped a carload of sweet potatoes over the appellant railroad to Goodman, Beer & Oo. at New Orleans. The potatoes reached New Orleans on the 8th day of October, and on the following day, the 9th, the railroad agent at New Orleans sent a telegram to Matthews at Purvis, telling him-that the car of potatoes he had shipped to Goodman, Beer & Oo. was unclaimed. This telegram was filed at six o’clock p. m. on that day, which was Saturday. The telegram was delivered to Matthews the next day, Sunday, the 10th, and he, believing the telegram stated the truth, immediately went to New Orleans to look after the car of potatoes, which caused him to be absent from Purvis all of Sunday and Monday.
It is shown by the testimony of appellee Matthews that, before he received the telegram with reference to the car of potatoes at New Orleans, he had ordered three other empty cars for the shipment of other potatoes from different points on the Gulf & Ship Island Railroad; that he was advised and knew by current market quotations that the potato market had slumped, and was declining in price beyond and below the price at which he was willing to sell, and before receiving the telegram or departing for New Orleans he made special effort to prevent the loading of the other three cars with potatoes; that he got word to the growers who were to load in one of the cars, but was unable to notify the other growers which were to load in the *75other two cars; that his failure to notify these growers was on account of his having to go to New Orleans to see about the car of potatoes there, which the telegram notified him ivas unclaimed; that he could and would have countermanded the orders for loading out the last two cars, had he been in Purvis on Monday, instead of being in New Orleans ; that on account of his failure to notify the growers the two cars of potatoes were loaded and shipped at a time when the price ivas so low, as compared with the price two weeks later, that the sale resulted in a loss of the six hundred and forty-five dollars recovered in the judgment.
To state it in a shorter way: The plaintiff below, Matthew’s, claimed that the false telegram sent him by the agent from New' Orleans, telling him the car shipped to Goodman, Beer & Co. ivas unclaimed, which w’as an untrue statement, because the car had been delivered, caused him to go to New’ Orleans and thereby fail to notify the potato growers to not load the other two cars of potatoes, and that if he had not gone to New' Orleans he w'ould have notified the growers to not load the twro cars, and thus have prevented the resulting loss due to the then low7 price for w'hich he w’as compelled to sell them.
There are several errors assigned for reversal, but we shall notice only one point, because this will end the case, and it is unnecessary to consider the others. It is contended that the damages claimed and allowed in the case are remote and collateral, for which no recovery should be allowed. We thing the position is wrell taken, and believe the simple statement of the case is sufficient to show' the correctness of this view7.
The damages alleged to have been sustained did not proximately result from the act of the railroad company in sending the false telegram to Matthews; the damages grew’ out of a different and disconnected transaction, remotely related to the negligent act, and not anticipated. It is not clear from the record that the telegram sent, which was a gratuitous notice, was false; but, concede for the moment that it was false, there is nothing to show the negligence wTas wanton or willful] It is also uncertain *76whether the telegram necessitated the visit of Mathews to New Orleans, but concede for the discussion that it was reasonably necessary for Matthews to go to New Orleans in pursuance of the telegram.
The record does not clearly show that Matthews could not have notified the growers with reference to loading the last two cars before he left for New Orleans or afterwards, before they were actually loaded and shipped, he knowing the conditions when he received the telegram and left for New Orleans; but conceding that the visit was the cause of his failure to notify the growers in time to prevent the loading of the last two cars, and conceding for the purpose of argument that Matthews was such a person as could bring a suit for a defunct organization, his connection with which was mei'ely on a commission basis, and granting that the opinion evidence in the case as to the price received and the market value (of the potatoes when sold'and the value two weeks later, is competent evidence, and not speculative, yet the damages sustained by the growers on the two cars of potatoes had no connection, except very remotely, with the negligence of the railroad agent in sending the telegram.
The railroad company was liable only for such damages as would naturally flow from the negligent act of sending the false telegram; the act was mere negligence on the part of the railroad company, and it could not be reasonably anticipated that the false notice about the car previously shipped to New Orleans would have the effect of causing the appellee to fail to notify the potato growers with reference to the subsequent shipment of the two cars of potatoes on the Gulf & Ship Island Eailroad. If the appellee could recover such damages as claimed here for the two cars of potatoes, he could as well claim damages under the same circumstances for a thousand cars. His loss on the last two cars was not efficiently or proximately caused by the telegram, or the mistake about the car at New Orleans; it was a collateral loss, for which the railroad company was not responsible, any more than it would have been *77liable for any other business loss to the appellee in a different business transaction which occurred Avhile he was away at Noav Orleans attending to the car of potatoes previously shipped to that point. 8 R. C. L., pp. 458 and 462. The record discloses that his trip to New Orleans proved useless and unnecessary, because he found the car there Avas not unclaimed, but had been delivered to the consignee before he left Purvis.
The telegram to appellee Matthews Avith reference to the car at New Orleans did not justify him in knoAvingly abandoning- his other business interests of every kind at PurA'is, and going to NeAV Orleans, and then aftemvards charging the railroad company Avith all of his business losses, due to his absence from home. The only damages that are recoverable are such as appellee paid out for expenses, and loss of time, on the occasion of his trip to NeAV Orleans. In vieAV of the conclusion reached above, the judgment of the loAver court is reversed and the case remanded.

Reversed and remanded.